--------------------------------------------------------------------------------

EXHIBIT 10.1


CHANGE OF CONTROL AGREEMENT




THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), entered into effective this
31st day of December 2008, is by and between Brownshire Holdings, Inc., a Nevada
corporation (the “Company”), and Steven G. Black, an individual (“Mr. Black”).


RECITALS:


WHEREAS, the Company is a non-operating public shell company the common stock of
which is registered under Section 12(g) of the Exchange Act;


WHEREAS, Mr. Black desires to assume control of the Company for the purpose of
locating a suitable business combination for the Company (the “Reverse
Acquisition”) to maximize the value of the Company for its shareholders; and


WHEREAS, the Company is willing to issue sufficient shares of its common stock
to Mr. Black to transfer control of the Company to him pursuant to the terms and
conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual terms and conditions of the
parties set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by the parties, the
parties hereto agree as follows:


ARTICLE I
Change of Control Transaction


1.1           Sale of Stock.  At Closing, the Company agrees to sell, and Mr.
Black agrees to purchase, 20,000,000 shares of the Company’s common stock for
$20,000 (the “New Shares”).  The New Shares shall be issued pursuant to Section
4(2) of the Securities Act and Mr. Black shall provide such information and
documentation as shall be reasonably requested by the Company to comply with
such exemption from registration, including, but not limited to, a Subscription
Agreement in the form of Exhibit A attached hereto.


1.2           Appointment to Board; Election of Officers.  At Closing, all
officers and directors of the Company shall resign, except for Steven A.
Rothstein who shall remain a director of the Company.  At Closing Mr. Black
shall be elected as the President, Chief Executive Officer, Secretary and
Treasurer of the Company.  Also, at Closing, Mr. Black and Joseph Nemelka shall
be elected as directors of the Company effective immediately upon compliance
with Rule 14f-1 under the Exchange Act.


1.3           Company Debts.  As a condition of Closing, the Company shall
convert all outstanding debts, accounts payable and liabilities, whether
contingent or otherwise, of the Company at Closing into one or more promissory
notes payable to the debt holders.  The promissory note or notes shall bear
simple interest at 2.0% per annum, shall be unsecured, will not be convertible,
and will be due and payable at the closing of the Reverse Acquisition or in the
event of a subsequent change of control of the Company (other than if GDSC
Acquisitions LLC (“GDSC”) exercises its right to purchase stock from Mr. Black
and 1st Orion Corp. (“1st Orion”) as set forth in the letter agreement of even
date herewith between GDSC and 1st Orion (the “Letter Agreement”)).

 
 

--------------------------------------------------------------------------------

 

ARTICLE II
Closing


2.1           Closing Date.  The closing of this Agreement (the “Closing”) shall
take place at the law offices of counsel for Mr. Black, Ronald N. Vance, P.C.,
1656 Reunion Avenue, Suite 250, South Jordan, Utah at 10:00 a.m., mountain time,
on January 20, 2008, or as soon as practicable after the satisfaction or waiver
of the conditions set forth in ARTICLE V of this Agreement, or such other date,
time and place as each of the parties hereto may otherwise agree in writing (the
“Closing Date”).  The parties are not required to attend the Closing in person
but may be permitted to participate in the Closing by telephone, provided that
the Closing documents and other items are delivered at or prior to
Closing.  Documents or funds provided prior to the Closing shall be held in
trust by counsel for Mr. Black until delivered at Closing.


2.2           Deliveries upon Closing.  Prior to or at Closing the parties shall
deliver or cause to be delivered the following documents or other items:


 
a.
The Company shall deliver the following to Mr. Black:



 
i.
A stock certificate representing the New Shares issued to Mr. Black pursuant to
Section 1.1 above;



 
ii.
A copy of the Subscription Agreement as set forth in Exhibit A, duly accepted by
the Company;



 
iii.
Resignation of Norman S. Lynn as a director of the Company and of each person
who is an officer of the Company, a board consent or minutes appointing Mr.
Black as the President, Chief Executive Officer, Secretary and Treasurer of the
Company, and a board consent or minutes appointing Mr. Black and Joseph Nemelka
as directors of the Company upon compliance with Rule 14f-1 of the Exchange Act;



 
iv.
Copies of the promissory notes evidencing all outstanding Company debts and
obligations as set forth in Section 1.3 above; and



 
v.
Such other documents or items reasonably requested by Mr. Black.



 
b.
Mr. Black shall deliver the following documents or funds to the Company:



 
i.
The duly executed Subscription Agreement as set forth in Exhibit A;



 
ii.
Immediately available funds representing the $20,000 payable to the Company for
the purchase of the 20,000,000 shares as provided in Section 1.1 above;



 
iii.
Such other documents or items reasonably requested by the Company.



ARTICLE III
Representations and Warranties of the Company


The Company represents and warrants to Mr. Black as follows:

 
2

--------------------------------------------------------------------------------

 

3.1           Due Incorporation.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada,
with all requisite power and authority to own, lease and operate its properties
and to carry on its businesses as they are now being owned, leased, operated and
conducted.  The Company has no subsidiaries.


3.2           Capitalization.   The entire authorized capital stock of the
Company consists of 100,000,000 shares, of which 80,000,000 are designated as
common shares and of which 10,002,400 are issued and outstanding as of the date
of this Agreement, and 20,000,000 authorized preferred shares, none of which are
outstanding (the “Company Shares”).  No Company Shares are held in
treasury.  All of the issued and outstanding Company Shares have been duly
authorized, are validly issued, fully paid, and non-assessable.  There are no
outstanding or authorized options, warrants (except for warrants exercisable
into 500,000 shares of common stock at $0.001 per share), purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require the Company to issue, sell, or otherwise cause to
become outstanding any of its capital stock.  Other than the Company Shares,
there are no outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Company.


3.4           Financial Statements.  The Company’s financial statements for the
years ended December 31, 2007 and 2006, and for the six months ended June 30,
2008 and 2007, copies of which have been furnished to Mr. Black (the “Company
Financial Statements”), have been prepared from, are in accordance with, and
accurately reflect the books and records of the Company, and have been prepared
in accordance with U.S. GAAP applied on a consistent basis during the periods
involved (except as may be stated in the notes thereto), and fairly present the
financial position and the results of operations and cash flows of the Company
as of the times and for the periods referred to therein.  The Company Financial
Statements do not reflect any transactions which are not bona fide transactions
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements contained therein, in light of
the circumstances in which they were made, not misleading.  The Company
Financial Statements make full and adequate disclosure of, and provision for,
all obligations and liabilities of the Company as of the times and for the
periods referred to therein; provided that no provision for any adjustments have
been made in the financial statements that might result from the failure of the
Company as a “going concern.”


3.5           No Adverse Effect.  Except as reflected in the Company Financial
Statements, since June 30, 2008, the Company has not suffered any material
adverse effect.  For purposes of this Agreement, “material adverse effect” shall
mean any change or effect that is, or is reasonably likely to be, materially
adverse to the business, assets and liabilities (taken together), financial
condition or operations or results of operations of the Company.


3.6           Taxes.  All federal, state, foreign, county, and local income,
withholding, profits, franchise, occupation, property, sales, use, gross
receipts and other taxes (including any interest or penalties relating thereto)
and assessments which are due and payable have been duly reported by the
Company, and there are no unpaid taxes which are, or could become a lien on the
properties and assets of the Company, except as provided for in the Company
Financial Statements or have been incurred in the normal course of business of
the Company since that date.  There are no disputes as to taxes of any nature
payable by the Company.


3.7           Litigation.  To the best knowledge and reasonable belief of the
Company, there are no legal, administrative or other proceedings, investigations
or inquiries, product liability or other claims, judgments, injunctions or
restrictions, either threatened, pending, or outstanding against or involving
the Company or its assets, properties, or business, nor does the Company know,
or have reasonable grounds to know, of any basis for any such proceedings,
investigations or inquiries, product liability or other claims, judgments,
injunctions or restrictions.  In addition, there are no material proceedings
existing, pending or reasonably contemplated to which any officer, director, or
affiliate of the Company is a party adverse to the Company or has a material
interest adverse to the Company.

 
3

--------------------------------------------------------------------------------

 

3.8           SEC Filings.  As of their respective filing dates, each and every
filing made by the Company with the Securities and Exchange Commission (the
“SEC”) complied as to form in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, and to the knowledge of
the Company did not contain a misstatement of a material fact or an omission of
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading as of the time such documents were filed.  There is no other
document or report required to be filed by the Company with the SEC that has not
been filed and, with the exception of the transactions contemplated hereby, no
event or transaction has occurred or is presently contemplated which is required
to be disclosed by the Company in any filing with the SEC.


3.9           Undisclosed Liabilities.  The Company has no material liability
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due, including any liability for taxes), except for
liabilities set forth on the face of the balance sheet included with the Company
Financial Statements (rather than in any notes thereto) or as otherwise
disclosed in writing to Mr. Black prior to the date of this Agreement.


3.10         Legal Compliance.  To the best of its knowledge, the Company has
complied with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of
federal, state, local, and foreign governments (and all agencies thereof), and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against any of them alleging any
failure so to comply, except where the failure to comply would not have a
material adverse effect.


3.11         Issuance of Shares.  The New Shares to be issued to Mr. Black upon
receipt of the $20,000 as provided in Section 1.1 hereof, shall be deemed
legally issued, fully paid and non-assessable outstanding shares of the Company.


3.12         Full Disclosure.  No representation or warranty by the Company
contained in this Agreement contains any untrue statement of material fact or
omits to state a material fact necessary, in light of the circumstances under
which it was made, to make any of the representations and warranties therein not
misleading.


ARTICLE IV
Covenants


4.1           Access to Information.  Mr. Black and his authorized
representatives shall have full access during normal business hours to all
properties, books, records, contracts, and documents of the Company, and the
Company shall furnish or cause to be furnished to Mr. Black and his authorized
representatives all information with respect to its affairs and business as Mr.
Black may reasonably request.  Mr. Black shall hold, and shall cause his
representatives to hold confidential, all such information and documents, other
than information that (i) is in the public domain at the time of its disclosure
to Mr. Black; (ii) becomes part of the public domain after disclosure through no
fault of Mr. Black; (iii) is known to Mr. Black prior to disclosure; or (iv) is
disclosed in accordance with the written consent of the Company.  In the event
this Agreement is terminated prior to Closing, Mr. Black shall, upon the written
request of the Company, promptly return all copies of all documentation and
information provided by the Company hereunder.

 
4

--------------------------------------------------------------------------------

 

4.2           Actions Prior to Closing.  From and after the date of this
Agreement and until the Closing Date, the Company shall carry on its business
substantially in the same manner as heretofore, without any material changes.


4.3           Publicity.  Except for required filings under the Exchange Act,
the parties agree that no publicity, release, or other public announcement
concerning this Agreement or the transactions contemplated by this Agreement
shall be issued by any party hereto without the advance approval of both the
form and substance of the same by the other parties and their counsel, which
approval, in the case of any publicity, release, or other public announcement
required by applicable law, shall not be unreasonably withheld or delayed.


4.4           Expenses.  Each party to this Agreement shall bear his or its own
respective expenses incurred in connection with the negotiation and preparation
of this Agreement, in the consummation of the transactions contemplated hereby,
and in connection with all duties and obligations required to be performed by
each of them under this Agreement.


4.5           Brokerage.  Each of the parties hereto represents that he has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party.


4.6           SEC Filings.  The Company shall file all periodic and current
reports required to be filed with the SEC for all periods after execution of
this Agreement through the Closing Date; provided that the quarterly report on
Form 10-Q for the quarter ended September 30, 2008, shall be filed following
Closing.


4.8           Bank Accounts.  Prior to Closing the Company shall use any
remaining funds in its bank accounts to pay any outstanding payables and
thereafter to close such bank accounts.


4.9           Further Assurances.  At any time, and from time to time, after the
Closing Date, each party will execute such additional instruments and take such
action as may be reasonably requested by the other party to confirm or perfect
title to any property interests transferred hereunder or otherwise to carry out
the intent and purposes of this Agreement.


4.10         Mutual Indemnification.  The Company shall indemnify Mr. Black for
any loss, cost, expense, or other damage (including, without limitation,
attorneys’ fees and expenses) suffered by him resulting from, arising out of, or
incurred with respect to the falsity or the breach of any representation,
warranty, or covenant made by the Company herein, and any claims arising from
the operations of the Company prior to the Closing Date.  Mr. Black shall
indemnify and hold the Company harmless from and against any loss, cost,
expense, or other damage (including, without limitation, attorneys’ fees and
expenses) resulting from, arising out of, or incurred with respect to, or
alleged to result from, arise out of or have been incurred with respect to, the
falsity or the breach of any representation, covenant, warranty, or agreement
made by Mr. Black herein, and any claims arising from the operations of the
Company following the Closing Date.  The indemnity agreement contained herein
shall remain operative and in full force and effect, regardless of any
investigation made by or on behalf of any party and shall survive the
consummation of the transactions contemplated by this Agreement for a period of
two years from the date of this Agreement.

 
5

--------------------------------------------------------------------------------

 

ARTICLE V
Conditions to Obligations to Close


5.1           Conditions Precedent to Mr. Black’s Obligations.  The obligations
of Mr. Black under this Agreement are subject to the satisfaction (or waiver by
Mr. Black) of the following conditions precedent on or before the Closing Date:


a.             Representations and Warranties.  Without supplementation after
the date of this Agreement, the representations and warranties of the Company
contained in this Agreement shall be, with respect to those representations and
warranties qualified by any materiality standard, true and correct in all
respects, as of the Closing Date, and with respect to all other representations
and warranties, true and correct in all material respects, as of the Closing
Date, with the same force and effect as if made as of the Closing Date.


b.             Compliance with Agreements and Covenants.  The Company shall have
performed and complied in all material respects with all of its covenants,
obligations and agreements contained in this Agreement to be performed and
complied with by it on or prior to the Closing Date.


c.             Documents.  Mr. Black shall have received all of the agreements,
documents and items specified in Section 2.2(a) hereof.


d.             No Material Adverse Change.  At the Closing Date, there shall
have been no material adverse change in the assets, liabilities, financial
condition, capitalization, or business of the Company since June 30,
2008.  Between the date of this Agreement and the Closing Date, there shall not
have occurred an event that would reasonably be expected to constitute a
material adverse effect.


e.             Actions or Proceedings.  No action or proceeding by any
governmental authority or other person shall have been instituted or threatened
which: (a) is likely to have a material adverse effect; or (b) could enjoin,
restrain or prohibit, or could result in substantial damages in respect of, any
provision of this Agreement or the consummation of the transactions contemplated
hereby.


f.              Company Indebtedness and Outstanding Agreements.  On the Closing
Date, all of the Company’s debts, accounts payable and liabilities, whether
contingent or otherwise, shall be converted into one or more promissory notes
not exceeding $150,000 in the aggregate, as set forth in Section 1.3
above.  Except for this Agreement and as expressly disclosed herein, on the
Closing Date the Company will not be a party to any material agreement.


g.             Letter Agreement and Lock-up Agreement.  GDSC and 1st Orion shall
have delivered to Mr. Black an executed copy of (i) the Letter Agreement and
(ii) the Lock-up Agreement of even date herewith with respect to restrictions on
transfer of the Company’s common stock prior to the closing of a Reverse
Acquisition (the “Lock-up Agreement”).
 
h.             No Shareholder Vote of the Company Required.  The transactions
contemplated under this Agreement will not require the approval of the Company’s
shareholders.


5.2           Conditions Precedent to the Company’s Obligations.  The
obligations of the Company under this Agreement are subject to the satisfaction
(or waiver by the Company) of the following conditions precedent on or before
the Closing Date:


a.             Representations and Warranties.  Without supplementation after
the date of this Agreement, the representations and warranties of Mr. Black
contained in this Agreement and the Subscription Agreement shall be, with
respect to those representations and warranties qualified by any materiality
standard, true and correct in all respects, as of the Closing Date, and with
respect to all other representations and warranties, true and correct in all
material respects, as of the Closing Date, with the same force and effect as if
made as of the Closing Date.

 
6

--------------------------------------------------------------------------------

 

b.             Compliance with Agreements and Covenants.  Mr. Black shall have
performed and complied in all material respects with all of his covenants,
obligations and agreements contained in this Agreement to be performed and
complied with by it on or prior to the Closing Date.


c.             Documents.  The Company shall have received all of the
agreements, documents and items specified in Section 2.2(b) hereof.


d.             Letter Agreement.  GDSC and 1st Orion shall have delivered to the
Company an executed copy of the Letter Agreement.
 
e.             Lock-up Agreement.  Mr. Black and 1st Orion shall have delivered
to the Company and GDSC an executed copy of the Lock-Up Agreement.
 
f.             Actions or Proceedings.  No action or proceeding by any
governmental authority or other person shall have been instituted or threatened
which: (a) is likely to have a material adverse effect; or (b) could enjoin,
restrain or prohibit, or could result in substantial damages in respect of, any
provision of this Agreement or the consummation of the transactions contemplated
hereby.


ARTICLE VI
Termination


6.1           Method of Termination.  This Agreement may be terminated at any
time prior to Closing as follows:


 
a.
by mutual written consent of the parties hereto;



b.            by the Company if (i) there has been a material misrepresentation,
breach of warranty, or breach of covenant by Mr. Black under this Agreement, or
(ii) any of the conditions precedent of Closing set forth in Section 5.2 have
not been met on or before the Closing Date, and, in each case, the Company is
not then in material default of its obligations hereunder; or


d.            by Mr. Black if (i) there has been a material misrepresentation,
breach of warranty, or breach of covenant by the Company under this Agreement,
or (ii) any of the conditions precedent of Closing set forth in Section 5.1 have
not been met on or before the Closing Date, and, in each case, Mr. Black is not
then in material default of his obligations hereunder.


6.2           Waiver.  Any term or provision of this Agreement may be waived in
writing at any time by the party or parties entitled to the benefits
thereof.  Any waiver effected pursuant to this Section 6.2 shall be binding upon
all parties hereto.


ARTICLE VII
Post Closing Covenants


7.1           Use of Funds.  Following Closing the Company shall allocate the
purchase price of the New Shares solely to pay the operating costs of the
Company through the closing of a Reverse Acquisition or any other change of
control of the Company.  Such funds shall be used primarily to pay for
reasonable legal and accounting fees and edgarizing costs relating to SEC
periodic reporting obligations, obtaining a trading symbol on the OTCBB,
locating a target company for a Reverse Acquisition, and negotiating the terms
of and closing the Reverse Acquisition.  Mr. Black will take primary
responsibility as President of the Company for preparing and filing all SEC
reports, obtaining a trading symbol on the OTCBB, locating a target company for
a Reverse Acquisition, and negotiating the terms of and closing the Reverse
Acquisition.

 
7

--------------------------------------------------------------------------------

 

7.2           Future Cash Requirements.  Except as set forth in the Letter
Agreement, following Closing and prior to the closing of a Reverse Acquisition
or other change of control of the Company, (a) no stockholder or other person
shall be required to advance funds to the Company in excess of the $20,000 paid
by Mr. Black for the New Shares, and (b) the Company shall not borrow any funds
except for cash requirements reasonably necessary to pay for reasonable legal
and accounting fees and edgarizing costs relating to SEC reporting
obligations.  Any such funds advanced or loaned to the Company shall be
evidenced by one or more promissory notes which shall bear interest as set forth
in the Letter Agreement, shall be unsecured, will not be convertible, and will
be due and payable at the closing of the Reverse Acquisition or any other change
of control of the Company (other than if GDSC exercises its right to purchase
stock from Mr. Black and 1st Orion as set forth in the Letter Agreement).


7.3           Future Issuances of Capital Stock.  Except as set forth in the
Letter Agreement, following Closing and prior to the closing of a Reverse
Acquisition the Company shall not issue any shares of its capital stock without
the prior written consent of GDSC, which consent GDSC may withhold in its sole
discretion.


7.4           Access to Information.  Following Closing and prior to the closing
of a Reverse Acquisition or other change of control of the Company, (a) the
Company shall regularly furnish to GDSC information regarding the status of
obtaining a trading symbol and completing a Reverse Acquisition, and (b) GDSC
and its authorized representatives shall have full access during normal business
hours to all properties, books, records, contracts, and documents of the
Company, and the Company shall furnish or cause to be furnished to GDSC and its
authorized representatives all information with respect to its affairs and
business as GDSC may reasonably request.  GDSC shall hold, and shall cause its
representatives to hold confidential, all such information and documents, other
than information that (i) is in the public domain at the time of its disclosure
to GDSC; (ii) becomes part of the public domain after disclosure through no
fault of GDSC; (iii) is known to GDSC prior to disclosure; or (iv) is disclosed
in accordance with the written consent of the Company.


7.5           Management.  Following Closing and prior to the closing of a
Reverse Acquisition, no compensation (except for reimbursement of pre-approved
out-of-pocket expenses) shall be paid to or accrued by any officer or director
of the Company.  In connection with the negotiation of a Reverse Acquisition,
management of the Company shall recommend to the target company that Mr.
Rothstein remain a director of the Company following closing of the Reverse
Acquisition, but that retaining Mr. Rothstein as a director post-closing shall
not be a condition of closing a Reverse Acquisition.  Upon the closing of a
Reverse Acquisition, each of the directors of the Company shall tender his or
her resignation as a director, subject to retaining Mr. Rothstein as a director
at the option of the target company.


7.6           Trading Symbol and Reverse Acquisition; Market
Stand-off.  Following Closing Mr. Black and the Company shall use commercially
reasonable efforts to (a) obtain a trading symbol for the Company’s common stock
as soon as practicable and (b) consummate a Reverse Acquisition as soon as
practicable after a trading symbol is obtained.


7.7           Resignation.  In the event that GDSC exercises its option to
purchase shares from Mr. Black and 1st Orion as set forth in the Letter
Agreement, Mr. Black shall immediately thereafter tender his resignation as an
officer and director of the Company and shall cause any other person appointed
as an officer or director of the Company by him to tender his or her
resignation.

 
8

--------------------------------------------------------------------------------

 

ARTICLE VIII
Miscellaneous Provisions


8.1           Notices.  All notices, requests, demands, and other communications
required to or permitted to be given under this Agreement shall be in writing
addressed to the other party at the address set forth below (or at such other
address or facsimile number as shall be designated by any party hereto in
written notice to the other party hereto delivered pursuant to this Section) and
shall be conclusively deemed to have been duly given when:


(a)           Hand-delivered to the other party;


(b)           Received when sent by facsimile at the number set forth below;


(c)           The next business day after same have been deposited with a
national overnight delivery service, shipping prepaid, addressed to the party as
set forth below with next-business day delivery guaranteed, provided that the
sending party receives a confirmation of delivery from the delivery service
provider; or


(d)           Three business days after mailing if mailed from within the
continental United States by registered or certified mail, postage prepaid,
return receipt requested, addressed to the parties as set forth below.


Brownshire Holdings, Inc.
660 LaSalle Place
Suite 200
Highland Park, IL  60035
Fax:  (847) 780-1008
Attn:  President


Steven G. Black
10939 N. Alpine Hwy, PMB 114
Highland, UT  84003
Fax:  (801) 772-2016


With a copy (which shall not constitute notice) to:


Ronald N. Vance
Attorney at Law
1656 Reunion Avenue
Suite 250
Salt Lake City, UT  84095
Fax:  (801) 446-8803


8.2           Default.  If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party or parties will be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

 
9

--------------------------------------------------------------------------------

 

8.3           Governing Law and Venue.  This Agreement and the rights and duties
of the parties hereto shall be construed and determined in accordance with the
laws of the State of Utah (without giving effect to any choice or conflict of
law provisions), and any and all actions to enforce the provisions of this
Agreement shall be brought in a court of competent jurisdiction in the County of
Salt Lake, State of Utah, and in no other place.


8.4           Partial Invalidity.  If any term of this Agreement shall be held
to be invalid or unenforceable, such term shall be deemed to be severable and
the validity of the other terms of this Agreement shall in no way be affected
thereby.


8.5           Survival of Covenants, Etc.  All covenants, representations and
warranties made herein shall survive the making of this Agreement and shall
continue in full force and effect for a period of one year from the date of this
Agreement, at the end of which period no claim may be made with respect to any
such covenant, representation, or warranty unless such claim shall have been
asserted in writing to the other party during such period.


8.6           Entire Agreement.  This Agreement constitutes the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all negotiations, representations, prior discussions, and
preliminary agreements between the parties hereto relating to the subject matter
of this Agreement.


8.7           Binding on Successors.  This Agreement will be binding on, and
will inure to the benefit of, the parties and to their respective heirs, legal
representatives, successors, and assigns.


8.8           Headings.  The descriptive headings of the various sections and or
parts of this Agreement are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.


8.9           Interpretation of Agreement.  This Agreement shall be interpreted
and construed as if equally drafted by both parties hereto.


8.10         Exhibits and Schedules. Each of the exhibits and schedules
referenced in this Agreement is annexed hereto and is incorporated herein by
this reference and expressly made a part hereof.


8.11         Counterparts; Facsimile Execution.  This Agreement may be executed
in any number of counterparts and all such counterparts taken together shall be
deemed to constitute one instrument.  Delivery of an executed counterpart of
this Agreement by facsimile or email shall be equally as effective as delivery
of a manually executed counterpart of this Agreement.


8.12         Third Party Beneficiaries.  The provisions of Sections 5.2(e), 7.3,
7.4, and 7.7 are for the express benefit of GDSC and its successors and
assigns.  The provisions of Sections 7.5 are for the express benefit of Steven
A. Rothstein.


8.13         Full Knowledge.  By their signatures, the parties acknowledge that
they have carefully read and fully understand the terms and conditions of this
Agreement, that each party has had the benefit of counsel, or has been advised
to obtain counsel, and that each party has freely agreed to be bound by the
terms and conditions of this Agreement.

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement on the
respective day and year set forth below.



 
Brownshire Holdings, Inc.
           
Date:  December 31, 2008
By:
/s/ Steven A. Rothstein
   
Steven A. Rothstein, President
           
Date:  December 31, 2008
/s/ Steven G. Black
  Steven G. Black, an individual

 
 
11 

--------------------------------------------------------------------------------